Citation Nr: 1625909	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for pulmonary disability.  

2.  Entitlement to service connection for numbness of the fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel
INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2009.  A transcript of the hearing is associated with the record.  

In October 2014, the Board remanded the issues of entitlement to service connection for lumbar spine disorder, to include degenerative disc disease and degenerative joint disease, entitlement to service connection for numbness of fingers, and entitlement to service connection for pulmonary disorder, to include asbestosis for additional development.  A September 2015 rating decision granted entitlement to service connection for degenerative joint disease, lumbar spine, with disc herniation.  The Board finds that the award of service connection was a complete grant of the benefits sought concerning the claim for service connection for lumbar spine disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim for service connection for lumbar spine disorder is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran was sent a VA notice letter and informed that the VLJ who presided over the June 2009 hearing was no longer employed by the Board.  In a March 2016 response, the Veteran requested another Board hearing and he wanted the hearing to be an in-person hearing at his local VA Regional Office.  A remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

